10

EL
12
13
14
15
16
17
18
L9
20
21
22
23
24
25
26
Hartman & Hartman
510 West Plumb Lane, See./
B

Reno, Nevada 89509 28
(775) 324-2800

 

Case 17-05005-gs Doc 43 _ Entered 05/06/19 08:23:42

Jeffrey L. Hartman, Esq., #1607
HARTMAN & HARTMAN
510 West Plumb Lane, Suite B
Reno, Nevada 89509
Telephone: (775) 324-2800
Fax: (775) 324-1818
notices@bankruptcyreno.com

Attorney for Jeri Coppa-Knudson, Trustee

Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
IN RE: CASENO.  BK-N-14-50333-BTB
ANTHONY THOMAS and CASENO. — BK-N-14-50331-BTB
WENDI THOMAS, (Jointly Administered)
AT EMERALD, LLC, CHAPTER 7

Debtors.

 

/

JERI COPPA-KNUDSON, TRUSTEE,
Plaintiff,

vs.

KENNETH CONETTO, ESTATE OF

ERIC KITCHEN, KIMBERLY KLOTZ,

WAYNE CATLETT and SHERIFF OF
SANTA CLARA COUNTY,

Defendants.

 

ADV. PROC. NO. 17-05005-BTB

STIPULATION TO DECLARATORY
DETERMINATION

(No Hearing Required)

Chapter 7 Trustee Jeri Coppa-Knudson (“Plaintiff”), and Defendant Kenneth Conetto
Hartman & Hartman

510 West Plumb Lane, S#&6
B

Reno, Nevada 895092 7
(775) 324-2800

Ww Nh

10
Ti,
12
13
14
15
16
17
18

19

e Conett6, De

21

22

23

24

25

28

 

Case 17-05005-gs Doc43 _ Entered 05/06/19 08:23:42 Page 2 of 2

(“Conetto”), stipulate and agree as follows:

1. Conetto acknowledges having received service of process. Proof of service is
on file with this Court.

2. Conetto has not filed an answer in this adversary proceeding,

3. Conetto claims no interest in the emerald which is the subject of this proceeding
(and as litigated in Santa Clara County Superior Court, Case No. 2012-1-CV-216322) and
agrees to entry of a declaratory determination by this Court that the Bankruptcy Estate of the
jointly administered cases of Thomas and AT Emerald has exclusive title to the emerald
currently held by the Santa Clara Sheriff.

IT IS HEREBY STIPULATED AND AGREED that

Conetto consents to entry of a declaratory determination that Plaintiff, as the
representative of the jointly administered bankruptcy estates, has exclusive title to the

emerald currently held by the Sheriff of Santa Clara County, California.

HARTMAN & HARTMAN

/S/ Jeffrey L. Hartman
Jeffrey L. Hartman, Esq. For
Jeri Coppa-Knudson, Trustee

 

 
